IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THEODORE J. DAVENPORT, JR.,            : No. 249 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
ATTORNEY FOR THE                       :
COMMONWEALTH MS. STEFANIE M.           :
FLICK, DETECTIVE JOHN O'CONNOR,        :
DETECTIVE QUINTON KENNEDY, JANE        :
DOE/HISPANIC FEMALE, JANE DOE/         :
CAUCASIAN FEMALE,                      :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2017, the Petition for Allowance of

Appeal is DENIED.